The abovenamed Joseph Schiraldi, an attorney who was admitted to the practice of law by this court on March 22, 1967, has submitted an affidavit dated June 16, 1987, in which he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9).
Respondent acknowledges that he is the subject of an investigation by the Grievance Committee for the Ninth Judicial District and that the following allegations of misconduct are pending against him: (1) converting escrow funds in an amount in excess of $10,000 to his own use, failing to account for said funds, and issuing a check in the the amount of $12,500 knowing there to be insufficient funds in the account; (2) failing to account for escrow funds entrusted to him in the amount of $18,400 and issuing a check for said funds knowing there to be insufficient funds in the account; (3) failing to maintain a duly constituted escrow account and commingling clients’ and personal funds; and (4) failing to maintain a ledger, book or similar record of his escrow accounts and banking records as required by the rules of this court.
Mr. Schiraldi states that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; and that he is fully aware of the implications of *472submitting his resignation. He further acknowledges that the charges were predicated upon the misconduct outlined above, he could not successfully defend himself on the merits against such charges; and it is,
Ordered that, under the circumstances herein, the resignation of Joseph Schiraldi as a member of the Bar is accepted, and directed to be filed; and it is further,
Ordered that he be disbarred and his name struck from the roll of attorneys and counselors-at-law effective forthwith; and it is further,
Ordered that, pursuant to statute (Judiciary Law § 90), the said Joseph Schiraldi be and he hereby is commanded to desist and refrain: (1) from practicing law in any form, either as principal or as agent, clerk or employee of another; (2) from appearing as an attorney and counselor-at-law before any Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the said Joseph Schiraldi shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys — a copy of such rules being annexed hereto and made a part hereof. Mollen, P. J., Thompson, Niehoff, Rubin and Eiber, JJ., concur.